                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

IN RE:                          §
                                §
THOMAS F. GRIFFIN               §              CASE NO. 20-40360
1636 TROWBRIDGE CIRCLE          §
ROCKWALL, TX 75032              §              CHAPTER: 13
XXX-XX-1242                     §
                DEBTOR(S),      §
                                §
STACY L. GRIFFIN                §
1636 TROWBRIDGE CIRCLE          §
ROCKWALL, TX 75032              §
                                §
                JOINT DEBTOR(S) §

     MOTION FOR RELIEF FROM AUTOMATIC STAY OF ACTION AGAINST
PROPERTY LOCATED AT 1636 TROWBRIDGE CIRCLE, ROCKWALL, TX 75032
WITH WAIVER OF 30-DAY REQUIREMENT FILED BY LOANCARE, LLC.
                       NOTICE TO ALL PARTIES

 YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS
 PLEADING. YOU SHOULD READ THIS PLEADING CAREFULLY AND DISCUSS IT
 WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. IF
 YOU OPPOSE THE RELIEF SOUGHT BY THIS PLEADING, YOU MUST FILE A
 WRITTEN OBJECTION, EXPLAINING THE FACTUAL AND/OR LEGAL BASIS
 FOR OPPOSING THE RELIEF.

 NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
 OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES
 BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS
 PLEADING WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE SHOWN
 IN THE CERTIFICATE OF SERVICE UNLESS THE COURT SHORTENS OR
 EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS
 TIMELY SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
 UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE
 RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A TIMELY
 MANNER, THE COURT WILL THEREAFTER SET A HEARING WITH
 APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR AT THE HEARING, YOUR
 OBJECTION MAY BE STRICKEN. THE COURT RESERVES THE RIGHT TO SET A
 HEARING ON ANY MATTER.
       LoanCare, LLC, (“Movant”) by and through the undersigned attorney, moves the Court
as follows:
       1.      This Motion is brought pursuant to 11 U.S.C. § 362(d)(1) in accordance with Rule

4001 of the Bankruptcy Rules.

       2.      On or about February 3, 2020, Debtor(s) filed a petition for an order of relief under

Chapter 13 of the Bankruptcy Code, 11 U.S.C.

       3.      At the time of filing the Chapter 13 petition, Movant held a Note executed on

September 15, 2016 by Debtor, Thomas F. Griffin, and Joint Debtor, Stacey L. Griffin, in the

original amount of $255,201.00. A true and correct copy of the Note is attached hereto as Exhibit

“A”.

       4.      The indebtedness is secured by a Deed of Trust dated September 15, 2016, recorded

on August 3, and executed by Debtor(s), Thomas F. Griffin and Joint Debtor, Stacey L. Griffin,

on real estate with all improvements known as:




A true and correct copy of the Deed of Trust is attached hereto as Exhibit “B”.

       5.      Prior to the filing of the petition, Debtor(s) were indebted to Movant according to

the terms and conditions of the Note and Deed of Trust.

       6.      The Debtor(s) Chapter 13 Plan (the “Plan”) (Docket Entry #17) provides that the

Movant’s mortgage claim shall be paid directly by the Debtor(s) in accordance with the pre-

petition contract.

       7.      The Debtor(s) have failed to maintain current the post-petition payments due

under the note and under Plan. The Plan was confirmed on July 17, 2020 (Docket Entry #41).




                                   Space Intentionally Left Blank
               8.       As of July 15, 2020, the Debtor(s) are due for eleven (5) post-petition payments

       including payments due through July 1, 2020 for a total post-petition amount due of $8,913.75.

           Number of         From               To                   Monthly                    Total Amounts
           Missed                                                    Payment Amount             Missed
           Payments

                  5          03/01/2020         07/01/2020           $1,782.75                  $9,749.05


                                                                                                 Total: $8,913.75

       9.      The total amount due to Movant, as of July 15, 2020, is $270,228.98.1 A true and correct

copy of the post-petition payment history is attached hereto as Exhibit “C”.

       10.     An Affidavit in Support of the Motion for Relief from Automatic Stay is attached hereto

as Exhibit “D”.

       11.     The value of the collateral pursuant to Schedule D is $300,000.00.

       12.     Debtor(s) have failed to provide adequate protection to Movant which constitutes cause to

terminate the automatic stay of 11 U.S.C. §362(a).

       13.     By reason of the foregoing, Movant requests the Court to terminate the stay so Movant

may proceed to foreclose in accordance with its Note and Deed of Trust.

       14.     Movant reserves the right to assert an 11 U.S.C. § 362(d)(2) Cause of Action, if appropriate,

at the hearing on Movant’s Motion for Relief.

       15.     The provision of Rule 4001(a)(3) should be waived and Movant be permitted to

immediately enforce and implement any order granting relief from the automatic stay.

               WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

       stay and granting the following:



       1
         This amount includes interest, escrow/impound overdraft, suspense balance, miscellaneous expenses due,
       recording fees, and attorney fees and costs.
       a)      Relief from the stay allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property.

       b)      Alternatively, that Movant be made whole by having all post-petition payments

brought current.

       c)      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       d)      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       e)      That upon entry of an order granting relief from stay, it be exempted from further

compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy case.

       f)      That Movant be awarded its reasonable post-petition fees and expenses and any

such other relief as the Court deems just.

                                                            Respectfully submitted,

                                                            /s/ Philip S. Traynor
                                                            Philip S. Traynor
                                                            State Bar No. 24083985

                                                            Albertelli Law
                                                            2201 W. Royal Ln., Ste. 155
                                                            Irving, TX 75063
                                                            Tel: (469) 804-8457
                                                            Fax: (469) 804-8462
                                                            bktx@albertellilaw.com
                                                            ptraynor@alaw.net
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic notice and/or Regular U.S. Mail to the parties listed on the attached service list on
September 14, 2020.



           Debtor                                  U.S. Trustee
           Thomas F. Griffin                       Office of the U.S. Trustee
           1636 Trowbridge Circle                  110 N. College Ave.
           Rockwall, TX 75032                      Suite 300
                                                   Tyler, TX 75702
           Joint Debtor
           Stacey L. Griffin                       Rockwall CAD
           1636 Trowbridge Circle                  Linebarger Goggan Blair & Sampson, LLP
           Rockwall, TX 75032                      c/o Lisa Large Cockrell
                                                   2777 N. Stemmons Freeway
           Attorney for Debtors                    Suite 1000
           Gregory W. Mitchell                     Dallas, TX 75207
           1412 Main Street
           Suite 500                               Abbey U. Dreher
           Dallas, TX 75202                        Barrett Daffin Frappier Turner & Engel
                                                   4004 Beltline Road, Suite 1000
           Trustee                                 Addison, TX 75001
           Carey D. Ebert
           P. O. Box 941166                        Townsend Village Homeowners
           Plano, TX 75094-1166                    Association, Inc
                                                   c/o Essex HOA Management
                                                   1512 Crescent Drive, Suite 112
                                                   Carrollton, TX 75006


                                                           /s/ Philip S. Traynor
                                                           Philip S. Traynor
                                                           State Bar No. 24083985

                                                           Albertelli Law
                                                           2201 W. Royal Ln., Ste. 155
                                                           Irving, TX 75063
                                                           Tel: (469) 804-8457
                                                           Fax: (469) 804-8462
                                                           bktx@albertellilaw.com
                                                           ptraynor@alaw.net
